Citation Nr: 0011745	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-49 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from February 1963 to February 1967 
and from August 1980 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Seattle, Washington.


FINDINGS OF FACT

1.  Service medical records dated in November 1990 include 
notation based on manifested symptomatology that testing to 
rule out diabetes mellitus should be conducted; such testing 
was not performed during service.

2.  The current record contains a competent diagnosis of 
diabetes mellitus.

3.  The veteran has provided a credible history of continued 
symptomatology consistent with diabetes mellitus, beginning 
in service.

4.  The veteran's private physician indicates that diabetes 
mellitus could have been present for months or years prior to 
diagnosis in 1994.

5.  A VA physician indicates that due to a lack of continuity 
of symptomatology diabetes mellitus was not present in 
service.


CONCLUSION OF LAW

Resolving all benefit of the doubt in the veteran's favor, 
diabetes mellitus was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102,  3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diabetes mellitus become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Factual Background

Service medical records reflect that on November 7, 1990, the 
veteran presented with a left leg sore that "refuses to 
heal."  He reported that he had bumped his leg two weeks 
earlier.  He denied a personal history of diabetes but 
reported that his mother had diabetes.  The impressions were 
1) an ulceration and 2) to rule out diabetes.  A fasting 
blood sugar was recommended.  There is no indication in 
subsequent service medical records that such testing was 
accomplished.  Other November entries note treatment with 
antibiotics and diagnoses of a stasis ulcer.  As of November 
29, 1990, such ulcer was still noted as "healing."

In February 1994, the veteran applied for VA compensation 
benefits based on diabetes.  He reported no post-service 
treatment.  The RO denied his claim and the veteran argued 
that he first manifested diabetes symptoms during service.  
In his substantive appeal he indicated that beginning in June 
1991 he noticed the need to urinate during the night and to 
get something to drink.  He stated that by November 1991 his 
eyesight was affected and that by November 1993 he had self-
diagnosed diabetes using The American Medical Association 
Family Medical Guide.  

A VA report of diagnostic testing dated in March 1994 shows a 
glucose level of 227, noted as an abnormal high.  

The claims file contains medical records from a private 
physician, all dated in 1994.  Such include diagnoses of 
diabetes mellitus, sensory neuropathy of the feet and 
diabetic retinopathy.  In May 1994 the veteran requested a 
check for diabetes.  He gave a history of a 30-pound weight 
loss, stabilizing in 1993.  He also reported polydipsia and 
polyuria, polyuria starting in 1985 and polydipsia starting 
in August 1991.  He further reported having a cut on in leg 
in service that took a long time to heal.  The impression was 
new onset diabetes Type II of unclear duration.  The entry 
states "HE MAY HAVE HAD THIS FOR MONTHS TO YEARS" (emphasis 
in the original).  

In November 1994 VA obtained an opinion from L.W., M.D.  Dr. 
L.W. cited review of all records in the claims file to 
include the service medical records and concluded that there 
was no evidence that diabetes was first manifest or incurred 
in service.  Dr. L.W. more specifically indicated that a 
"slowly healing L. lower extremity infection along with 
recent recollections of polyuria and polydipsia are not 
sufficient medical evidence to conclude veterans recently 
(1994) diagnosed diabetes was present in service on a more 
probable than not basis."  Dr. L.W. further stated that the 
"lack of continuity of symptoms in a longitudinal record 
since RAD 3-19-91 is strong evidence against service incurred 
diabetes in this veteran as is the lack of evidence of an 
elevated blood sugar from 1991 until 1994.

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; he has presented a 
claim that is plausible based on all the evidence.  The Board 
is also satisfied that all relevant and available facts have 
been properly developed and no further assistance is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board emphasizes that it finds the veteran's account of 
symptoms such as urinary frequency, thirst, vision changes 
and extremity problems beginning in service and continuing 
for three years prior to diagnosis to be credible.  Although 
not competent to attribute such symptoms to a diagnosis of 
diabetes mellitus, the veteran is competent to report the 
nature and continuity of his symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board next notes that the veteran's private physician 
included note of the veteran's history of symptoms beginning 
in service.  Although that physician did not provide a 
specific opinion as to the probability of onset in service, 
based on consideration of the veteran's history he did 
acknowledge that the veteran might have had diabetes for 
months or years prior to diagnosis.  The Board also notes as 
significant the in-service notation of the veteran's family 
history of diabetes, and, recommendation that he be tested to 
rule out diabetes in connection with his manifested stasis 
ulcer.  The private physician's statement allows for the 
possibility that the in-service manifestations were 
indicative of diabetes, see 38 C.F.R. § 3.303(a), (c), or, 
that diabetes could have been compensably manifested within 
the initial post-service year.  See 38 C.F.R. §§ 3.307, 
3.309.  Absent diagnostic testing and medical evaluation 
during that time there is no conclusive evidence against 
diabetes shown in service or within the presumptive period.

Contrary to the veteran's claim is Dr. L.W.'s November 1994 
opinion.  First, the Board notes that Dr. L.W. found 
insufficient evidence to show diabetes in service on a "more 
probable than not basis."  However, the Court has held that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  A preponderance of the evidence is required only to 
deny benefits, a preponderance of evidence is not required to 
grant.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board further notes that Dr. L.W. cited the "lack of 
continuity of symptoms in a longitudinal record" since 
discharge as strong evidence against service-incurred 
diabetes.  Dr. L.W. apparently is referring to the lack of 
documentation of the veteran's complaints of continued 
symptomatology.  The law, however, requires a continuity of 
symptomatology, not treatment.  Cartright v. Derwinski, 
2 Vet. App. 24 (1991).  As stated, the Board finds the 
veteran's account of continuing symptoms credible and 
uncontradicted by the record.  Such is buttressed by the 
short number of years between the veteran's discharge from 
service and his diagnosis with diabetes mellitus.  The Board 
also notes Dr. L.W.'s apparent reliance on the lack of 
diagnostic evidence of diabetes in service or thereafter.  
However, the Board analyzes this situation as analogous to 
the circumstances seen in Wisch v. Brown, 8 Vet. App. 139, 
140 (1995).  That is, the lack of any medical evidence 
speaking to the presence or absence of diabetes mellitus will 
not be used against the veteran to say that he did not have 
diabetes at that time.  The situation would be different were 
Dr. L.W. to have relied on affirmative diagnostic or clinical 
evidence showing the veteran to be free from diabetes 
mellitus either at service discharge or at any time prior to 
his 1994 diagnosis.  In this case, rather, there is no post-
service medical evidence prior to 1994, and, moreover, 
recommended testing in service to rule out diabetes does not 
appear to have been conducted.

Thus, in this case, the evidence is in relative equipoise.  
In sum, service evidence suggests that diabetes was suspected 
in the veteran at that time.  The veteran gives a credible 
history of in-service and continuing symptoms later 
associated by physicians to diabetes, and his own private 
physician has allowed for the possibility that diabetes may 
have been present for years before diagnosis in 1994, to 
include during service or within a presumptive period.  The 
VA physician, L.W., relies on the absence of medical 
documentation of symptoms and the absence of any earlier 
diagnostic indication of diabetes to state that such was not 
incurred in service.  The Board, in the absence of any 
definitive medical evidence speaking to the presence of 
absence of diabetes in service or for the several years 
thereafter, will resolve all doubt in the veteran's favor and 
grant service connection for diabetes mellitus.  See Gilbert, 
supra.


ORDER

Service connection for diabetes mellitus is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

